                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL G. NEWAGO,

                               Plaintiff,
        v.
                                                                      OPINION and ORDER
 DEPARTMENT OF CORRECTIONS, DR. LIU,
 HSU MANAGER MAASSEN, RN KRISTINE PRALLE,                                19-cv-757-jdp
 SGT. MITCHELL KUNHART, SGT. MCCLIMANS,
 and C.O. ANDREW HELLAND,

                               Defendant.


       This case was closed on January 6, 2020, because pro se plaintiff and prisoner Michael

G. Newago failed to respond to the court’s previous order directing him to identify which of

two lawsuits he wanted to pursue under this case number. Dkt. 7. Since then, Newago has filed

three motions with the court, asking that the case be reopened. Dkts. 9–11. He says that he

was transferred to a different institution and only recently received the court’s orders. He also

states that he wants to proceed in separate cases with both of the two lawsuits I identified

previously.

       I will grant Newago’s motions to reopen the case. In accordance with Newago’s

instructions, I will assign case number 19-cv-757-jdp to Newago’s claims that he was denied

adequate medical treatment and accommodations for his chronic hip pain. I will screen those

claims under 28 U.S.C. § 1915A below, and I will permit him to proceed on claims under the

Eighth Amendment, Wisconsin negligence law, and Rehabilitation Act. Finally, I will assign

case number 20-cv-199-jdp to Newago’s claims about being denied medical care after vomiting

blood. Newago will have to submit the filing fee or a motion without prepayment of the filing

fee before I will screen his claims relating to his vomiting blood.
                                  ALLEGATIONS OF FACT

       Newago alleges the following facts regarding his hip pain, which I will accept as true for

purposes of screening the complaint.

       Newago is incarcerated at Jackson Correctional Institution. He has had severe hip pain

for many years, and he struggles to walk, bend, shower, clip his nails, wash, and dress himself.

Newago uses a wheelchair to get around, but his arms are too weak to roll himself. The prison

provides Newago with someone to push him to and from his appointments, but the prison does

not provide someone to push Newago within his housing unit. The prison also does not provide

someone to help Newago with his daily hygiene. Newago frequently smells filthy because he

does not have help maintaining his hygiene. Because Newago can receive a conduct report for

smelling offensive, he avoids small rooms with other people. Newago also says that his hip pain

prevents him from attending recreation, chapel, re-entry services, alcohol and drug treatment,

and Native American religious services. Newago has asked defendants Dr. Liu and health

services manager Maassen for a helper in the housing unit, but they dismissed the idea and

told Newago that he would be transferred to a facility that provides more help. Newago has

not been transferred, so Newago has been paying inmates to help him.

       Since June 2019, Newago has sought additional treatment for his hip pain. Throughout

June, July, and August 2019, Newago complained to defendants Dr. Liu, nurse Kristine Pralle,

and Maassen that his hip pain was severe, that he could not stand or get into and out of his

wheelchair on his own, and that his current medications were not relieving his pain. Defendants

declined to prescribe any additional pain medication for Newago, and they have refused to

refer Newago to an orthopedic specialist.




                                               2
                                           ANALYSIS

       Newago brings claims against defendants Dr. Liu, nurse Kristine Pralle, and health

services manager Maassen under the Eighth Amendment, Wisconsin negligence law, and the

Rehabilitation Act.

A. Eighth Amendment

       To state a claim based on deficient medical care under the Eighth Amendment, Newago

must allege two elements: 1) an objectively serious medical condition; and 2) an official’s

deliberate indifference to that condition. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011).

The first element, an objectively serious medical condition, is one that a doctor recognizes as

needing treatment or one for which the necessity of treatment would be obvious to a lay person.

Johnson v. Snyder, 444 F.3d 579, 584–85 (7th Cir. 2006). A medical need is serious if it is life-

threatening, carries risks of permanent serious impairment if left untreated, results in needless

pain and suffering, significantly affects an individual’s daily activities, Gutierrez v. Peters, 111

F.3d 1364, 1371–73 (7th Cir. 1997), or otherwise subjects the prisoner to a substantial risk of

serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). Newago alleges that he has severe

hip pain that affects his daily activities. These allegations would establish that Newago has an

objectively serious medical condition.

       The second element, an official’s deliberate indifference, relates to the official’s

subjective state of mind. Arnett, 658 F.3d at 750. A plaintiff must allege that an official knew

of and disregarded a substantial risk of harm. Petties v. Carter, 836 F.3d 722, 728 (7th Cir.

2016). Because Newago alleges that he received some care for his medical condition, including

pain medication and a wheelchair, he must allege facts suggesting that defendants Liu, Pralle,

and Maassen knowingly pursued an ineffective course of treatment and that their actions were


                                                 3
a substantial departure from accepted professional judgment. See Lockett v. Bonson, 937 F.3d

1016, 1023 (7th Cir. 2019); Burton v. Downey, 805 F.3d 776, 785 (7th Cir. 2015); Berry v.

Peterman, 604 F.3d 435, 441 (7th Cir. 2010); Greeno v. Daley, 414 F.3d 645, 655 (7th Cir.

2005).

         Newago’s allegations suggest Liu, Pralle, and Maassen know of and disregarded a

substantial risk of harm to Newago. Newago’s allegations suggest that these defendants knew

that Newago was in extreme pain, but that they persisted in a course of treatment that they

knew was ineffective. Therefore, Newago’s allegations suggest that Liu, Pralle, and Maassen

acted with deliberate indifference to his hip pain.

         Newago should know that a defendant can be liable under 42 U.S.C. § 1983 only if the

defendant was personally responsible for the deprivation of the constitutional right. Chavez v.

Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001). This means that the defendant must

have been in a position to provide or order the medical treatment that Newago thinks he was

entitled to. Health services manager Maassen and nurse Pralle cannot be liable for any of Dr.

Liu’s treatment decisions unless they had authority to overrule Liu’s decisions, refer Newago

to a specialist themselves, or prescribe a different course of treatment. Miller v. Harbaugh, 698

F.3d 956, 962 (7th Cir. 2012) (“[D]efendants cannot be [held liable under the Eighth

Amendment] if the remedial step was not within their power.”).

B. Wisconsin negligence

         Because Newago has stated a federal-law claim, the court can exercise supplemental

jurisdiction over his negligence claims under 28 U.S.C. § 1367. Under Wisconsin law, all claims

of negligence, including medical malpractice, require the same four elements: (1) a breach of

(2) a duty owed (3) that results in (4) an injury or injuries, or damages. Paul v. Skemp, 2001


                                               4
WI 42, ¶ 17, 242 Wis. 2d 507, 625 N.W.2d 860; Gil v. Reed, 381 F.3d 649, 658 (7th Cir.

2004). Newago alleges that Liu, Pralle, and Maassen owed him a duty of care and breached

that duty by failing to provide him adequate treatment for his hip problems, resulting in severe

pain for Newago. Newago’s allegations are sufficient to state a negligence claim against Liu,

Pralle, and Maassen.

C. Rehabilitation Act

       Newago contends that defendants Liu, Maassen, and Wisconsin Department of

Corrections violated the Rehabilitation Act. To state a claim under the Rehabilitation Act,

Newago must allege that he is a qualified person with a disability and that he was denied access

to a program or activity because of his disability. Jaros v. Illinois Department of Corrections, 684

F.3d 667, 672 (7th Cir. 2012).

       Newago’s allegations satisfy this standard. He alleges that his hip pain is a disability,

because it limits his ability to walk, stand, bend, and manage his daily hygiene. See 42 U.S.C.

§ 12102 (“disability” is a physical or mental impairment that substantially limits one or more

major life activities, including walking, standing, bending, and caring for oneself). He also

alleges that he has been denied participation in activities at the prison because of his disability,

including recreation, religious activities, re-entry services and treatment programs. Therefore,

Newago may proceed on his claim under the Rehabilitation Act. But the DOC itself is the only

appropriate defendant for his Rehabilitation Act claim. See Jaros, 684 F.3d at 670

(“[E]mployees of the Department of Corrections are not amenable to suit under the

Rehabilitation Act.”). Accordingly, Newago may proceed against DOC, but he may not proceed

with his Rehabilitation Act claim against Liu or Maassen.




                                                 5
                                     ORDER

IT IS ORDERED that:

1. Plaintiff Michael G. Newago’s motions to reopen this case, Dkts. 9–11, are
   GRANTED.

2. Case number 19-cv-757-jdp is assigned to Newago’s claims that he was denied
   adequate medical treatment and accommodations for his chronic hip pain.

3. Newago is GRANTED leave to proceed in case number 19-cv-757-jdp on his claims
   that (1) defendants Dr. Liu, Kristine Pralle, and Maassen violated his rights under
   the Eighth Amendment and state negligence law by failing to provide him adequate
   treatment for his hip pain; and (2) Wisconsin Department of Corrections violated
   his rights under the Rehabilitation Act by failing to provide him reasonable
   accommodations for his hip pain.

4. Newago is DENIED leave to proceed on any other claim in 19-cv-757-jdp.

5. Case number 20-cv-199-jdp is assigned to Newago’s claims that he was denied
   medical care after vomiting blood.

6. Newago may have until March 26, 2020, to submit the $400 filing fee for case
   number 20-cv-199-jdp or file a motion for leave to proceed in forma pauperis in that
   case.

7. Pursuant to an informal service agreement between the Wisconsin Department of
   Justice and this court, copies of plaintiff’s complaint and this order are being sent
   today to the Attorney General for service on defendants. Plaintiff should not
   attempt to serve defendants on his own at this time. Under the agreement, the
   Department of Justice will have 60 days from the date of the Notice of Electronic
   Filing of this order to answer or otherwise plead to plaintiff’s complaint if it accepts
   service for defendants.

8. For the time being, plaintiff must send defendants a copy of every paper or
   document that he files with the court. Once plaintiff learns the name of the lawyer
   or lawyers who will be representing defendants, he should serve the lawyer directly
   rather than defendants. The court will disregard documents plaintiff submits that
   do not show on the court’s copy that he has sent a copy to defendants or to
   defendants’ attorney.

9. Plaintiff should keep a copy of all documents for his own files. If he is unable to use


                                        6
   a photocopy machine, he may send out identical handwritten or typed copies of his
   documents.

10. If plaintiff is transferred or released while this case is pending, it is plaintiff’s
    obligation to inform the court of his new address. If he fails to do this and
    defendants or the court are unable to locate him, his claims may be dismissed for
    his failure to prosecute them.




   Entered March 6, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        7
